 


Exhibit 10.41
REFINANCING AMENDMENT
(AMENDMENT NO. 2 TO CREDIT AGREEMENT)
REFINANCING AMENDMENT dated as of December 6, 2016 (this “Amendment”) to the
Credit Agreement dated as of October 27, 2014 among Zebra Technologies
Corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Revolving Facility Administrative Agent, and
Morgan Stanley Senior Funding, Inc. as Term Loan Administrative Agent and
Collateral Agent (as amended from time to time, the “Credit Agreement”).
Capitalized terms used but not defined herein are used as defined in the Credit
Agreement.


RECITALS:
1.    The Borrower wishes to obtain Other Term Loans (the “Second Amendment
Refinancing Term Loans”; and the Persons making such Loans, the “Second
Amendment Refinancing Lenders”) as Credit Agreement Refinancing Indebtedness
under the Credit Agreement to refinance all outstanding Term Loans
(collectively, the “Second Amendment Refinanced Term Loans”) pursuant to a
Refinancing Amendment under the Credit Agreement, and the Second Amendment
Refinancing Lenders are willing to provide the Second Amendment Refinancing Term
Loans on and subject to the terms and conditions set forth herein.
2.    Second Amendment Refinancing Lenders will comprise, and Second Amendment
Refinancing Term Loans will be made by:
(i)     in part, Term Lenders who hold Second Amendment Refinanced Term Loans
and who agree to convert, exchange or “cashless roll” all of their Second
Amendment Refinanced Term Loans to or for Second Amendment Refinancing Term
Loans; and
(ii)    in part, Persons providing new Second Amendment Refinancing Term Loans
the proceeds of which will be used to repay holders of Second Amendment
Refinanced Term Loans that will not be so converted, exchanged or rolled.
3.    Upon the effectiveness of this Amendment, (A) each Second Amendment
Refinancing Lender will make (or convert, exchange or roll its Second Amendment
Refinanced Term Loans to or for) Second Amendment Refinancing Term Loans and (B)
the Borrower will prepay (in cash or through delivery by the Borrower of Second
Amendment Refinancing Term Loans, as applicable) the entire remaining amount of
the Second Amendment Refinanced Term Loans, together with accrued and unpaid
interest thereon.
4.    Therefore, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:







--------------------------------------------------------------------------------

 


Section 1.    Certain Terms of the Second Amendment Refinancing Term Loans and
Amendments to the Credit Agreement.
(a)    New Defined Terms. Section 1.01 of the Credit Agreement is hereby amended
by inserting in appropriate alphabetical order the following new definitions:
“Amendment No. 2” shall mean Refinancing Amendment to this Agreement dated as of
December 6, 2016.
“Amendment No. 2 Effective Date” means December 6, 2016.
“Second Amendment Converting Refinancing Term Lender” means a Second Amendment
Refinancing Term Lender that agrees pursuant to Amendment No. 2 to convert,
exchange or “cashless roll” all, or any portion, of its Second Amendment
Refinanced Term Loan for a Second Amendment Refinancing Term Loan. A Second
Amendment Refinancing Term Lender may be a Second Amendment Converting
Refinancing Term Lender with respect to (i) less than all of its Second
Amendment Refinancing Term Loan Commitment (if its Second Amendment Refinancing
Term Loan Commitment is greater than its Second Amendment Refinanced Term Loan)
or (ii) less than all of its Second Amendment Refinanced Term Loan (if its
Second Amendment Refinanced Term Loan is greater than its Second Amendment
Refinancing Term Loan Commitment).
“Second Amendment Refinancing Term Lender” means, at any time, each Lender with
a Second Amendment Refinancing Term Loan Commitment or, after the Second
Amendment Refinancing Term Loans are made or issued, holding a Second Amendment
Refinancing Term Loan at such time.
“Second Amendment Refinanced Term Loan” means each Refinancing Term Loan, all of
which are refinanced or converted, exchanged or rolled into Second Amendment
Refinancing Term Loans pursuant to Amendment No. 2.
“Second Amendment Refinancing Term Loan” means each Other Term Loan made by or
issued to a Refinancing Term Lender pursuant to Amendment No. 2.
“Second Amendment Refinancing Term Loan Commitment” means, for any Refinancing
Term Lender, the amount set forth opposite such Second Amendment Refinancing
Term Lender’s name on Schedule A (in the case of any Second Amendment
Refinancing Lender making its Second Amendment Refinancing Term Loan in cash) to
Amendment No. 2 or Schedule B (in the case of any Second Amendment Refinancing
Lender converting, exchanging or rolling its Second Amendment Refinanced Term
Loan for a Second Amendment Refinancing Term Loan) to Amendment No. 2.
(b)    Pricing and Maturity of Second Amendment Refinancing Term Loans.







--------------------------------------------------------------------------------

 


(i) The last sentence in the definition of “Applicable Margin” in Section 1.01
of the Credit Agreement is amended as follows:
“Applicable Margin” means, for any day with respect to any Second Amendment
Refinancing Term Loans, a per annum rate equal to (i) if such Second Amendment
Refinancing Term Loan is a Eurocurrency Loan, 2.50% and (ii) if such Second
Amendment Refinancing Term Loan is an ABR Loan, 1.50%.
(ii) The proviso at the end of the definition of “Adjusted Eurocurrency Rate” is
amended in its entirety to read as follows:
provided that, notwithstanding the foregoing, as applied solely to the Initial
Term Loans, the Refinancing Term Loans and the Second Amendment Refinancing Term
Loans, the Adjusted Eurocurrency Rate shall at no time be less than 0.75% per
annum.
(iii) The definition of “Alternate Base Rate” is amended in its entirety to read
as follows:
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the U.S. Prime Rate in effect on such day, (ii) the Federal Funds Rate,
in effect on such day, plus one-half of one percent (1/2%) per annum, (iii) the
Adjusted Eurocurrency Rate for any Interest Period of 1 month determined on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) (without giving effect to the proviso of the definition thereof) (any
changes in such rates to be effective as of the date of any change in such rate)
plus one percent (1.00%) per annum, and (iv) solely in the case of the Initial
Term Loans, the Refinancing Term Loans and the Second Amendment Refinancing Term
Loans, 1.75%.
(iv) The definition of “Term Loan Maturity Date” is modified by adding the
following sentence to the end thereof:
The Term Loan Maturity Date with respect to the Second Amendment Refinancing
Term Loans means October 27, 2021.
(c)    Commitments to Make Second Amendment Refinancing Term Loans. Section 2.01
of the Credit Agreement is amended by adding the following to the end thereof:
Subject to the terms and express conditions set forth in Amendment No. 2, each
Second Amendment Refinancing Term Lender severally agrees to make a Second
Amendment Refinancing Term Loan in Dollars to the Borrower (or, in the case of a
Second Amendment Converting Refinancing Term Lender, convert, exchange or roll
its Second Amendment Refinanced Term Loan for a Second Amendment Refinancing
Term Loan in an equal principal amount) on the Amendment No. 2 Effective Date in
an aggregate principal amount equal to its Second Amendment Refinancing Term
Loan Commitment. Each Second







--------------------------------------------------------------------------------

 


Amendment Refinancing Term Commitment will terminate in full upon the making of
the related Second Amendment Refinancing Term Loan (or conversion, exchange or
roll of Second Amendment Refinanced Loan, as applicable). Substantially
simultaneously with the borrowing of Second Amendment Refinancing Term Loans,
the Borrower shall fully prepay any outstanding Second Amendment Refinanced Term
Loans, together with accrued and unpaid interest thereon to the Amendment No. 2
Effective Date; provided that each Second Amendment Converting Refinancing Term
Lender irrevocably agrees to accept, in lieu of cash for the outstanding
principal amount of its Second Amendment Refinanced Term Loan so prepaid,
delivery from the Borrower on the Amendment No. 2 Effective Date of an equal
principal amount of Second Amendment Refinancing Term Loans. Each Second
Amendment Refinancing Term Loan shall constitute an Other Term Loan and Term
Loan for all purposes of this Agreement.
The initial Borrowing of the Second Amendment Refinancing Term Loans will be a
Eurocurrency Borrowing with an initial Interest Period beginning on the
Amendment No. 2 Effective Date and ending (subject to the definition of
“Interest Period”) on March 6, 2017. The Borrower shall pay breakage to the
extent required in accordance with the Credit Agreement as though (solely for
this purpose) each Second Amendment Refinanced Term Loan of a Second Amendment
Converting Refinancing Term Lender had been prepaid on the Amendment No. 2
Effective Date.
(d)    Repayment of Second Amendment Refinancing Term Loans. Section 2.10(a) of
the Credit Agreement is hereby amended in its entirety by adding a new clause
(iii) directly below clause (ii) to read as follows:
(iii)    Subject to adjustment pursuant to paragraph (b) of this Section and
subject to paragraph (i) of Section 2.11, the Borrower shall repay a principal
amount of Second Amendment Refinancing Term Loans on March 31, June 30,
September 30 and December 31 of each year (commencing with March 31, 2017) in an
amount equal to 0.25% of the aggregate initial principal amount of all Second
Amendment Refinancing Term Loans outstanding on the Amendment No. 2 Effective
Date after giving effect to the transactions contemplated by Amendment No. 2.
Without limiting the foregoing, to the extent not previously paid, all Second
Amendment Refinancing Term Loans shall be due and payable on the Term Loan
Maturity Date with respect to the Second Amendment Refinancing Term Loans.
(e)    Soft-Call for Second Amendment Refinancing Term Loans. The second and
third sentences of Section 2.11(a) of the Credit Agreement are hereby amended to
read in full as follows:
Each voluntary prepayment of any Loan pursuant to this Section 2.11(a) and
mandatory prepayment pursuant to Section 2.11(e) shall be made without premium
or penalty except that, in the event that on or prior to the date that is six
months after the Amendment No. 2 Effective Date, the Borrower makes any
prepayment or repayment of Second Amendment Refinancing Term Loans as a result
of a Repricing Transaction or any amendment to this Agreement to effectuate a
Repricing Transaction, the Borrower shall pay







--------------------------------------------------------------------------------

 


to the Term Loan Administrative Agent, for the ratable account of each of the
applicable Term Lenders, a prepayment premium in an amount equal to 1% of the
amount of the Second Amendment Refinancing Term Loans being so prepaid, repaid
or refinanced or the aggregate amount of the applicable Second Amendment
Refinancing Term Loans outstanding immediately prior to such amendment and
otherwise subject to the Repricing Transaction, as applicable.
Section 2.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of December 6, 2016 (the “Amendment No. 2 Effective
Date”) when:
(a)    this Amendment shall have been executed and delivered by the Borrower,
the Subsidiary Loan Parties, each Second Amendment Refinancing Lender and the
Term Loan Administrative Agent;
(b)    the Term Loan Administrative Agent shall have received a certificate of
the Secretary or Assistant Secretary of the Borrower dated the date hereof
certifying (w) that attached thereto is a true and complete copy of the
certificate of incorporation, including all amendments thereto of the Borrower
certified as of a recent date by the Secretary of State of the State of Delaware
(or certifying that there has been no change to the certificate of incorporation
of the Borrower since the Amendment No. 1 Effective Date) and a certificate as
to the good standing of the Borrower as of a recent date, (x) that attached
thereto is a true and complete copy of the by-laws of the Borrower as in effect
on such date (or certifying that there has been no change to the by-laws of the
Borrower since the Amendment No. 1 Effective Date), (y) that attached is a true
and complete copy of the resolutions duly adopted by the Board of Directors of
the Borrower, or duly constituted committee thereof, authorizing the execution,
delivery and performance of this Amendment, all documents executed in connection
therewith, the borrowings thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on such date and
(z) as to the incumbency and specimen signature of each officer executing this
Amendment and any document executed in connection therewith and countersigned by
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing such certificate;
(c)     the Term Loan Administrative Agent shall have received a notice of
borrowing of Second Amendment Refinancing Term Loans;
(d)    the Term Loan Administrative Agent shall have received a promissory note
in form and substance reasonably acceptable to the Administrative Agent executed
by the Borrower in favor of each Second Amendment Refinancing Lender requesting
a promissory note;
(e)    the representations and warranties set forth in Article 3 of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the date hereof (both before and after giving
effect to the transactions contemplated by this Amendment) with the same effect
as though made on







--------------------------------------------------------------------------------

 


and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date;
(f)    the representations and warranties in Section 3 of this Amendment shall
be true and correct in all material respects as of the date hereof;
(g)    each Second Amendment Refinancing Lender and the Term Loan Administrative
Agent shall have received at least 3 Business Days prior to the date hereof all
documentation and other information about the Borrower and the Subsidiary Loan
Parties required under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act that has been requested in
writing at least 5 Business Days prior to the date hereof; and
(h)    no Default or Event of Default shall exist on the date hereof before or
after giving effect to the Second Amendment Refinancing Term Loans and the use
of proceeds thereof.
The Borrowing of the Second Amendment Refinancing Term Loans shall be deemed to
constitute a representation and warranty by the Borrower on the Amendment No. 2
Effective Date as to the matters specified in paragraphs (e) and (h) above.
Section 3.    Representations and Warranties. By its execution of this
Amendment, the Borrower hereby certifies that this Amendment and the Credit
Agreement as amended hereby have been duly authorized by all necessary
corporate, shareholder or other organizational action by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with the terms hereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 4.     Certain Acknowledgements. (a) Each Loan Party hereby expressly
acknowledges the terms of this Amendment and reaffirms, as of the date hereof,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby and (ii) its guarantee of the Obligations (including,
without limitation, the Second Amendment Refinancing Term Loans) under the
Subsidiary Guaranty and its grant of Liens on the Collateral to secure the
Obligations (including, without limitation, the Obligations with respect to the
Second Amendment Refinancing Term Loans) pursuant to the Security Documents.
(b)    After giving effect to this Amendment, neither the modification of the
Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all







--------------------------------------------------------------------------------

 


Obligations, whether heretofore or hereafter incurred; or (ii) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.
Section 5.     Amendment, Modifications and Waiver. This Amendment may not be
amended, modified or waived except in writing executed by all parties hereto.
Section 6.     Representations to the Agents and Lead Arrangers. Each Second
Amendment Refinancing Lender, solely for the benefit of the Term Loan
Administrative Agent and each Amendment No. 1 Lead Arranger, hereby (i) confirms
that it has received a copy of the Credit Agreement and the other Loan
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment; (ii) agrees
that it will, independently and without reliance upon the Term Loan
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
and (iii) agrees that it shall be bound by the terms of the Credit Agreement as
a Lender thereunder and it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
Section 7.     Miscellaneous.
(a)    Entire Agreement. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Loan Document.
(b)     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF TO THE EXTENT SUCH PRINCIPLES WOULD CAUSE THE
APPLICATION OF THE LAW OF ANOTHER STATE. SECTION 9.09(B) THROUGH (D) OF THE
CREDIT AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND
SHALL APPLY HERETO.
(c)    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
(d)    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic means of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.
ZEBRA TECHNOLOGIES CORPORATION
By /s/ Olivier Leonetti    
Name:    Olivier Leonetti
Title:    Chief Financial Officer






ZIH CORP.
By /s/ James O’Hagan    
Name:    James O’Hagan
Title:    Vice President




ZEBRA TECHNOLOGIES INTERNATIONAL, LLC
By /s/ Jim L. Kaput    
Name:    Jim L. Kaput
Title:    Vice President




ZEBRA TECHNOLOGIES ENTERPRISE CORPORATION
By /s/ Todd R. Naughton    
Name:    Todd R. Naughton
Title:    Vice President
    


ZEBRA RETAIL SOLUTIONS, LLC
By /s/ Todd R. Naughton    
Name:    Todd R. Naughton
Title:    Vice President
LASER BAND, LLC
By /s/ Todd R. Naughton    
Name:    Todd R. Naughton
Title:    Vice President




MORGAN STANLEY SENIOR FUNDING, INC.,
    as Term Loan Administrative Agent and
    Second Amendment Refinancing Lender
By /s/ Jonathon Raven    
Name:    Jonathon Raven
Title:    Authorized Signatory


TERM LENDER AGREEMENT
[Check ONLY ONE of the two boxes below]


CASHLESS SETTLEMENT OPTION


o    The undersigned Lender hereby commits an amount equal to 100% of the
outstanding principal amount of the Second Amendment Refinanced Term Loans held
by such Lender on the Amendment No. 2 Effective Date (as set forth below) to the
making of the Second Amendment Refinancing Term Loan and agrees to exchange (on
a cashless basis) 100% of the outstanding principal amount of the Refinanced
Term Loans held by such Lender (as set forth below) for Second Amendment
Refinancing Term Loans in an equal principal amount, as set forth below.


ASSIGNMENT SETTLEMENT OPTION


o    The undersigned Lender hereby agrees to have an amount equal to 100% of the
outstanding principal amount of the Second Amendment Refinanced Term Loans held
by such Lender on the Amendment No. 2 Effective Date (as set forth below)
prepaid on the Amendment No. 2 Effective Date and to purchase by assignment
Second Amendment Refinancing Term Loans under the Credit Agreement (as amended
by Amendment No. 2) in an equal principal amount post-closing.
  
Existing principal amount of Second Amendment Refinanced Term Loans immediately
prior to Amendment No. 2 Effective Date: $_________________


Name of Lender:
 
 
 
 
 
By _________________________________
 
Name:
 
Title:
 
 
 
For any Lender requiring a second signature line:
 
 
By _________________________________
 
Name:
 
Title:





SCHEDULE A


Second Amendment Refinancing Lenders and Second Amendment Refinancing Term Loans


Second Amendment Refinancing Lender
Second Amendment Refinancing Term Loans (USD)
Morgan Stanley Senior Funding, Inc.
$1,723,000,000.00



SCHEDULE B


[To be kept by Term Loan Administrative Agent]





